El Juez Asociado Se. MaoLeaby,
emitió la opinión del tribunal.
En 25 de abril de 1905 el demandado en la presente cau-sa fué acusado del delito de seducción. El día 28 del mis-mo mes le fué leída la acusación en la Corte de'Distrito de Guayama, en cuyo acto dicho demandado declaró que no era culpable. El 17 de mayo se llamo la causa para su vista, y tanto El Pueblo de Puerto Rico como el demandado anunciaron que estaban listos para el juicio. El procesado fué juzgado debidamente por la corte, sin jurado, fee practicó la prueba, y el Tribunal estuvo considerando la causa hasta el 22 de mayo, en cuya fecha la corte resolvió que la ley y los hechos estaban en contra del acusado, declarándole culpable del delito de seducción, y señaló el. día 25 del mismo para dictar sentencia. El día 25 de mayo de 1905 el acusado compareció ante la córte y fué debidamente sentenciado por la misma, á la pena de un año de presidio con trabajos forzados, y al pago de las costas.
El día siguiente el acusado interpuso contra dicha sen-tencia recurso de apelación para ante esta corte, y los autos fueron presentados en ésta el día 30 del próximo pasa-do mes de junio. El fiscal hizo una moción para que se de-sestimase la apelación, la que fué denegada por la corte. El día 21 del presente mes se celebró el juicio debidamen-te en sesión pública del Tribunal, representado el Pueblo de Puerto Rico por el fiscal de esta corte, y no habien-do comparecido nadie en defensa del acusado.
No se encuentran en los. autos ni pliegos de. excepciones, ni exposición de hechos, ni se han presentado alegatos de ninguna clase en esta corte, á favor del acusado.
Después de haber examinado cuidadosamente la acu-sación y la sentencia-que se dictó de acuerdo con lamáis-*411ma, todos los procedimiento parecen ser correctos y de conformidad con la ley. De los autos no aparece ningún error. Siendo así la sentencia dictada por la corte inferior debe confirmarse en todas sus partes.

Confirm, oda.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Figueras y Wolf.